DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-25-2021 has been entered. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07-22-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 11-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2013/0224609 hereinafter Lee in view of U.S. Pre-Grant Publication No. 2013/0365606 hereinafter Sivanandan.
Regarding Claim 1, Lee teaches an electrolyte composition for a solid electrolyte, the electrolyte composition comprising: a solvent [ethylene carbonate] (paragraphs 60-64); a polymer [polyethylene oxide] (paragraph 54); and a lithium salt [lithium bis(oxalato) borate] (paragraph 52), wherein the ratio of moles of lithium ions/moles of oxygen atoms of the polymer is about 1/6 to 1/54 (paragraph 53), and the weight-average molecular weight of the polymer is in the range of 100000 g/mol to 1000000 g/mol (paragraph 55). 
Lee teaches that the weight-average molecular weight of the polymer is in the range of 100000 g/mol to 1000000 g/mol [1000000 g/mol = 1000 kDa] but does not specify that the number average molecular weight of the polymer ranges from about 10 kDa to about 100 kDa. 
However, Sivanandan teaches a solid electrolyte for a lithium battery (paragraph 22), wherein the solid electrolyte comprises a polymer having a molecular weight between 10 and 
MPEP 2112.01 states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
Because the electrolyte composition recited in the prior art is substantially identical to that of the claims, claims properties or functions (i.e. solvent having a boiling point under standard atmospheric conditions, the composition is stable, viscosity, aerosolizable, and printable by an aerolizable printer under standard temperature and pressure conditions) are presumed to be inherent. 
Regarding Claim 2, Lee teaches that the lithium salt is lithium bis(oxalato) borate (paragraph 52). 

Regarding Claims 5-6, Lee teaches that the solvent is ethylene carbonate (paragraphs 60-64). 
Regarding Claims 7-8, Lee teaches that the polymer is polyethylene oxide (paragraph 54). 
Regarding Claims 13-16, Lee teaches that the inorganic filler is titania (or silica) (paragraphs 57-58). 
Regarding Claims 17-18, the combination teaches a lithium battery comprising a positive electrode (cathode), a negative electrode (anode), and the solid electrolyte disposed between the positive electrode and negative electrode (paragraph 70 of Lee). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Sivanandan as applied above, and further in view of U.S. Pre-Grant Publication No. 2010/0068628 hereinafter Ueda. 
The combination of Lee and Sivanandan is described above and incorporated herein. 
Regarding Claim 11, Lee does not specifically disclose the weight ratio of solvent-to-polymer being about 2:1 to 99:1, however, Ueda teaches an electrolyte composition that comprises a solvent (paragraph 105, 158), a polymer (paragraph 94, 156), and a lithium salt  (paragraph 95, 157), wherein the weight ratio of solvent-to-polymer is 10:1 (paragraph 186). Therefore, it would have been obvious to one of ordinary skill in the art to form an electrolyte composition having such weight ratio of solvent-to-polymer because Ueda discloses that such 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729